 


 HR 7259 ENR: Patents for Humanity Program Improvement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 7259 
 
AN ACT 
To allow acceleration certificates awarded under the Patents for Humanity Program to be transferable. 
 
 
1.Short titleThis Act may be cited as the Patents for Humanity Program Improvement Act. 2.Transferability of acceleration certificates (a)In generalA holder of an acceleration certificate issued pursuant to the Patents for Humanity Program (established in the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012)), or any successor thereto, of the United States Patent and Trademark Office, may transfer (including by sale) the entitlement to such acceleration certificate to another person. 
(b)RequirementAn acceleration certificate transferred under subsection (a) shall be subject to any other applicable limitations under the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012), or any successor thereto.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 